Exhibit 10.2 March 6, 2012 Partner Communications Company Ltd. 8 Amal Street Afeq Industrial Park Rosh-Ha’ayin48103 Israel Dear Sirs: On behalf of Giza Singer Even, 7 Jabotinsky St. Ramat-Gan(the “Consultant”), I hereby confirm that the Consultant has reviewed the information set forth in the Annual Report on Form 20-F for the year ended December 31, 2012 (the “Form 20-F”), for Partner Communications Company Ltd. under Item 5A.1c “Acquisition of 012 Smile”, and in Note 14 to the consolidated financial statements included in the Form 20-F, with respect to testing for impairment of assets and the results thereof. The Consultant hereby confirms the information referred to above and consents to being named in the Form 20-F as an “expert”. By:/S/ Giza Singer Even LTD. Name: Alex Shechter Title: Partner
